Title: To Thomas Jefferson from Lucy Ludwell Paradise, 15 August 1786
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Charles St. August the 15th. 1786

I had the honour to receive your Excellency’s kind and friendly letter of the 29th. of May, for which I return you a thousand thanks. The present situation of our affairs is truly distressing, as a debt of such an enormous size is not easily discharged. The Ship we expected arrived a few weeks ago, and brought only 44 Hogshd. of tobacco. I say only 44 as it is not enough to pay the creditors and at the same time to support the family. The very valuable library we had has at different times been sold, and the last of them were disposed of about a month ago. Mr. Paradise received your Excellencys letter, and likewise the letters for the gentlemen in Virginia, for which he told me, he was greatly obliged to you, and that had he had money he would have set out immediately on receiving your kind invitation. He has told me and our dear friend  Dr. Bancroft that he would positively go in the Spring and take his family with him. There are many months to the Spring, therefore if he could be advised, and prevailed upon to go in October, and he would go, I think it would be the wisest action he ever did. The merchant we have now got, is a very proper one, as he is perfectly acquainted with all my relations and likewise with our property. His name is Gist and he lives in America Square Crutched friers. To this gentleman if I was Mr. Paradise I would lay open the whole of the debt I owed, and ask him if he would become the only creditor. I mean by that, if he would advance the whole of the money that would be necessary to pay all the creditors. I am of opinion he would, and then Mr. Paradise could go very easily in October; For the longer he stays here the greater the distresses he must necessarily draw himself and his family into. This letter will be delivered into your Excellencys hand by Mr. Voss a very amiable honest and good young gentleman and a native of Virginia. He has promised to deliver it to you himself and if it will not be intruding upon your precious moments, he will bring me your Excellencys Answer at his return. The truly kind and friendly part you take in my affairs I never shall forget, as long as I live, and I beg you will believe me when I assure you that if there is an thing in this World I can be of service to you, or your amiable daughters, you have only to let me know it, and I will do it to the utmost of my poor abilities, And remain Your Excellencys Most Obliged humble Servant,

Lucy Paradise


P.S. I beg no mention may be made of this letter to Mr. P.

